UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6878



HUBERT LYTLE,

                                           Petitioner - Appellant,

          versus


JOSEPH BROOKS, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-02-326-3)


Submitted:   September 5, 2002        Decided:    September 10, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hubert Lytle, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Hubert Lytle appeals the district court’s order denying relief

on his 28 U.S.C. § 2241 (2000) petition.     We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, although we grant leave to proceed in forma

pauperis, we affirm on the reasoning of the district court.    See

Lytle v. Brooks, No. CA-02-326-3 (E.D. Va. June 4, 2002).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2